t c summary opinion united_states tax_court jesus rodriguez and juanita rodriguez petitioners v commissioner of internal revenue respondent docket no 1690-15s filed date jesus rodriguez pro_se susan kathy greene and yvette nunez for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency notice dated date respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioners are entitled to unreimbursed employee_business_expense deductions claimed on schedule a itemized_deductions are entitled to deductions claimed on schedules c profit or loss from business are entitled to deduct educator expenses related to mrs rodriguez’s employment realized and must recognize cancellation of indebtedness coi income are entitled to a moving_expense_deduction are entitled to an additional_child_tax_credit are liable for a sec_6651 addition_to_tax and are liable for a sec_6662 accuracy-related_penalty continued code code of as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2in the petition petitioners claim entitlement to a deduction for attorney’s fees not claimed on their federal_income_tax return according to petitioners the deduction relates to a personal bankruptcy filed and dismissed in continued background some of the facts have been stipulated and are so found at the time the petition was filed and at all times relevant petitioners lived in texas with their daughter who was older than as of the close of mr rodriguez petitioner holds a master’s degree in education psychology and counseling at all times relevant here he was employed as an educational diagnostician in the dallas independent school district disd as an educational diagnostician petitioner worked with children with special needs in the various schools within the disd he also consulted with teachers and school staff that interacted with his students as part of his employment with the disd petitioner routinely traveled to various schools within the disd during the workday and occasionally traveled to the disd headquarters he also traveled to meetings and conferences outside of the disd petitioner used his personal automobile in connection with employment-related travel during the disd’s compensation and benefits expense reimbursement policy reimbursement policy entitled petitioner to reimbursement for employee continued or they did not present any evidence to establish that they are entitled to the deduction and their claim is rejected without further comment business-related expenses including travel_expenses under the reimbursement policy petitioner was also entitled to a per_diem travel allowance for lodging and meals if certain conditions were met during and petitioner applied for and received reimbursements from the disd for employee-related expenses petitioner did not apply for reimbursements for employee-related travel or other expenses during according to two schedules c included with petitioners’ federal_income_tax return return one or both petitioners were involved in what they claim to be sole_proprietor type businesses through one petitioners claim to have provided consultant research and educational_services consultant business including private tutorials to school aged children and special education and life skills instruction to petitioners’ severely handicapped daughter through the other one identified on a schedule c as j and j’s delivery services delivery business petitioners claim to have provided delivery services that included transporting people to appointments and transporting their disabled daughter to her doctor’s appointments petitioners claim to have dealt mostly in cash with respect to the consultant and delivery businesses they kept no financial or business records of expenses clients or otherwise as best we can tell the consultant and delivery businesses operated largely to provide services to petitioners’ daughter at trial petitioners presented a mileage log for travel related to petitioner’s employment with the disd as well as two mileage logs for travel related to the delivery business none of the mileage logs were prepared contemporaneously with the events recorded the logs were created in anticipation of trial during certain years before the year in issue mrs rodriguez maintained a credit card with citibank south dakota n a citibank citibank’s records reflect that mrs rodriguez had an account balance of dollar_figure as of date and that the last payment citibank received was on date for dollar_figure from through citibank pursued collection on mrs rodriguez’s account and on date the account was placed in pending sale status on the basis of citibank’s identification criteria the account was not eligible for issuance of a form 1099-c cancellation of debt in or ultimately on date citibank in accordance with its internal policies issued to mrs rodriguez a form 1099-c reporting that it had discharged the dollar_figure debt she then owed on date mrs rodriguez initiated a bankruptcy proceeding that was dismissed on date the bankruptcy court did not grant mrs rodriguez a discharge petitioners’ return was filed on date on the return they reported wage income of dollar_figure taxable interest of dollar_figure losses on schedules c of dollar_figure a rental real_estate loss on schedule e supplemental income and loss of dollar_figure total income of dollar_figure and above-the-line deductions of dollar_figure for educator expenses and dollar_figure for moving_expenses resulting in adjusted_gross_income of dollar_figure the return shows no taxable_income and reports no income_tax_liability petitioners’ return includes a schedule a on which they claimed various deductions including as relevant here a dollar_figure before the application of the limitation prescribed in sec_67 miscellaneous expense deduction for unreimbursed employee business_expenses a form 2106-ez unreimbursed employee business_expenses included with petitioners’ return shows the detail of the deduction for unreimbursed employee business_expenses as follows vehicle expenses of dollar_figure parking fees and tolls of dollar_figure travel 3in claiming vehicle expenses of dollar_figure petitioners elected to use the applicable standard mileage rate the commissioner generally updates the continued expenses while away from home of dollar_figure other business_expenses of dollar_figure and meals and entertainment_expenses of dollar_figure after the application of the limitation prescribed by sec_274 the schedules c for the consultant and delivery businesses show the following income and deductions consultant business delivery business income gross_receipts expenses advertising car and truck contract labor depreciation legal and professional services office rent or lease of vehicles machinery and equipment rent or lease of other business property repairs and maintenance supplies taxes and licenses travel dollar_figure big_number dollar_figure -0- big_number -0- continued optional standard mileage rates annually see sec_1_274-5 income_tax regs the standard mileage rate of cents per mile for is set forth in revproc_2009_54 sec_2 2009_51_irb_930 meals and entertainment utilities other1 total net profit loss big_number big_number big_number big_number big_number big_number 1the deduction for other expenses for the consultant business is for bad business debt of dollar_figure and workshops conferences and related expenses of dollar_figure the deduction for other expenses for the delivery business is for bad business debt of dollar_figure petitioners also claimed an additional_child_tax_credit of dollar_figure on their return in the notice respondent increased petitioners’ income by the amount reported as coi on form 1099-c disallowed the moving_expense_deduction disallowed the deductions claimed on schedules c disallowed dollar_figure of the dollar_figure deduction claimed for educator expenses disallowed the miscellaneous expense deduction for unreimbursed employee business_expenses claimed on schedule a and disallowed the additional_child_tax_credit respondent further determined that petitioners were liable for the addition_to_tax under sec_6651 and for the accuracy-related_penalty under sec_6662 on various grounds other adjustments made in the notice are computational and need not be addressed discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 as we have observed in countless opinions deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction or credit 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is provided by statute and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally the performance of services as an employee 4petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not constitutes a trade_or_business 54_tc_374 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite if as a condition_of_employment an employee is required to incur certain expenses then the employee is entitled to a deduction for those expenses unless the employee is entitled to reimbursement from his or her employer see 59_tc_696 spielbauer v commissioner tcmemo_1998_80 an employee_business_expense is not ordinary and necessary if the employee is entitled to reimbursement from his or her employer but fails to seek reimbursement see 24_tc_21 noz v commissioner tcmemo_2012_272 at on the other hand sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has paid a trade_or_business expense contemplated by sec_162 but is unable to adequately substantiate the amount the court may estimate the amount and allow a deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel including meals_and_lodging while away from home entertainment gifts and the use of listed_property as defined in sec_280f and including passenger automobiles if otherwise allowable are subject_to strict rules of substantiation sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date with respect to deductions for these types of expenses sec_274 requires that the taxpayer substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date with these fundamental principles of federal income_taxation in mind we consider petitioners’ entitlement to the various deductions and the additional_child_tax_credit here in dispute i schedule c business_expenses and schedule a unreimbursed employee business_expenses petitioners claim expenses totaling dollar_figure for their consultant business_expenses totaling dollar_figure for their delivery business and dollar_figure for unreimbursed employee business_expenses related to petitioner’s employment with the disd according to respondent petitioners have failed to establish that the expenses were paid or if paid the expenses were business related in support of the above-referenced deductions petitioners submitted a collection of handwritten and printed invoices and receipts a mileage log for travel related to petitioner’s employment with the disd as well as two mileage logs for travel related to the delivery business and numerous other documents of little if any relevance many of which are duplicated many times over in the record taking into account the documents submitted by petitioners and petitioner’s testimony we are not persuaded that they are entitled to any of the deductions here in dispute most of the deductions were not substantiated by written evidence and the written evidence that was provided is hardly credible furthermore petitioners have not given us a basis upon which we can reasonably estimate the amount of the expenses to which the deductions relate see cohan v commissioner f 2d pincite vanicek v commissioner t c pincite documents submitted to substantiate the deductions subject_to sec_274 are deficient in one respect or another for example none of the mileage logs contain any specific entries regarding the business purposes of petitioner’s travel see fleming v commissioner tcmemo_2010_60 hotel receipts submitted by petitioners relate to individuals other than petitioners petitioner’s explanation that he used pseudonyms at the hotels was unpersuasive otherwise it would seem that amounts paid for hotel expenses could easily be substantiated by canceled checks credit card statements or bank statements no such evidence has been submitted with respect to the unreimbursed employee business_expenses claimed on the schedule a it appears that the disd reimbursement policy entitled petitioner to reimbursement for any related expense including travel he may have incurred on behalf of the disd petitioner did not seek reimbursement from the disd for those expenses and therefore petitioners are not entitled to a deduction for them see podems v commissioner t c pincite noz v commissioner tcmemo_2012_272 at ii educator expenses petitioners claimed a dollar_figure deduction for educator expenses related to mrs rodriguez’s employment effective for tax years beginning after date elementary and secondary school teachers may deduct the cost of certain school supplies up to dollar_figure from their gross_income sec_62 d sec_62 defines an eligible_educator as follows a in general --for purposes of subsection a d the term eligible_educator means with respect to any taxable_year an individual who is a kindergarten through grade teacher instructor counselor principal or aide in a school for at least hours during a school year mrs rodriguez did not testify at the trial otherwise petitioners have failed to show that she fits within the definition of an eligible_educator accordingly petitioners are not entitled to a dollar_figure deduction for educator expenses related to mrs rodriguez iii moving_expenses sec_217 allows as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines the term moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and related travel petitioners resided at the same address during and petitioner was employed at the same principal_place_of_work the disd during those years neither petitioner moved in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work accordingly petitioners are not entitled to a deduction for moving_expenses iv additional_child_tax_credit petitioners claimed entitlement to an additional_child_tax_credit for their daughter who was over years of age at the time sec_24 allows a taxpayer a dollar_figure credit against income_tax with respect to each qualifying_child for purposes of sec_24 a qualifying_child is a qualifying_child of the taxpayer as defined in sec_152 who has not yet reached the age of sec_24 because petitioners’ daughter was over years of age during the year in issue petitioners are not entitled to the additional_child_tax_credit claimed v coi income where an information_return such as form 1099-c serves as the basis for the determination_of_a_deficiency the burden of production may shift to the commissioner see sec_6201 del monico v commissioner tcmemo_2004_92 slip op pincite if a taxpayer in a court_proceeding asserts a reasonable dispute with respect to any item_of_income reported on an information_return and has fully cooperated then the commissioner must produce reasonable and probative information concerning the deficiency in addition to the information_return sec_6201 petitioners have not raised a reasonable dispute with respect to the accuracy of the information_return although petitioners contend that the coi income at issue in this case was discharged in mrs rodriguez’s bankruptcy the record shows that her bankruptcy case was dismissed without granting a discharge petitioners further contend that the amount of income reported on the form 1099-c is incorrect but they have provided no evidence to support that contention moreover it is clear that petitioners have failed to cooperate with respondent and therefore the court concludes that respondent does not have the burden of production under sec_6201 in general the term income as used in the code means income from any source including income from the discharge_of_indebtedness sec_61 348_us_426 as noted citibank issued to mrs rodriguez a form 1099-c reporting that it had discharged the dollar_figure debt that she owed the moment it becomes clear that a debt will never be repaid that debt must be viewed as having been discharged 88_tc_435 the determination of whether discharge_of_indebtedness has occurred is fact specific and often turns on the subjective intent of the creditor as manifested by an objectively identifiable_event id the issuance of a form 1099-c is an identifiable_event but it is not dispositive of an intent to cancel indebtedness owens v commissioner tcmemo_2002_253 aff’d in part rev’d in part and remanded 67_fedappx_253 5th cir any identifiable_event that fixes the loss with certainty may be taken into consideration cozzi v commissioner t c pincite citing 274_us_398 cf sec_1_6050p-1 iv income_tax regs providing an exclusive list of eight identifiable_event s under which debt is discharged for information reporting purposes according to sec_1_6050p-1 income_tax regs an identifiable_event occurs when there is a discharge_of_indebtedness pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge debt according to sec_1_6050p-1 and iv income_tax regs there is a rebuttable_presumption that an identifiable_event has occurred during a calendar_year if a creditor has not received a payment on an indebtedness at any time during a 36-month testing_period ending at the close of the year according to petitioners the debt should not have been deemed canceled in with the filing of form 1099-c instead relying on sec_1_6050p-1 and iv income_tax regs they assert that the coi actually occurred in a year before after they stopped making payments on the debt for more than months their argument however is undermined at least in part by their failure to report the coi income on any of their federal_income_tax returns filed before respondent if only by implication contends that the identifiable_event that triggered the coi occurred in when citibank in accordance with its internal policies decided to cancel the debt and issue form 1099-c see sec_1_6050p-1 income_tax regs according to citibank’s identification criteria the account was not eligible for issuance of a form 1099-c in or on date citibank in accordance with its internal policies issued to mrs rodriguez a form 1099-c reporting that it had discharged debt of dollar_figure under the circumstances we find that the issuance of the form 1099-c constitutes the identifiable_event contemplated in sec_1_6050p-1 income_tax regs that event occurred in and that is the year that petitioners realized and must recognize the coi income 5petitioners alternatively argue that the coi occurred when the statute_of_limitations on collection in texas expired sometime before sec_1_6050p-1 income_tax regs recognizes this situation as an identifiable_event that cancels indebtedness generates coi income and requires continued lastly petitioners point out that they did not receive the form 1099-c the nonreceipt of a form 1099-c however does not cause coi income to be excludable from income see rinehart v commissioner tcmemo_2002_71 slip op pincite continued the issuance of a form 1099-c enumerated as the third of eight identifiable_event s giving rise to coi income subdivision i c provides c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding as noted sec_1_6050p-1 income_tax regs is limited by sec_1_6050p-1 income_tax regs which states that an identifiable_event occurs under paragraph b i c of this section only if and at such time as a debtor’s affirmative statute_of_limitations defense is upheld in a final judgment or decision of a judicial proceeding because petitioners have not provided any evidence that they have raised an affirmative statute_of_limitations defense that was upheld in a final judgment or decision of a judicial proceeding they have failed to establish that a corresponding identifiable_event occurred pursuant to sec_1_6050p-1 income_tax regs vi sec_6651 addition_to_tax petitioner’s return was due to be filed on or before date but it was not filed until date see sec_6072 sec_7503 consequently respondent imposed a sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see also 469_us_241 harris v commissioner tcmemo_1998_332 sec_6651 imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate respondent’s records demonstrate that petitioners’ return was not timely filed and petitioners do not dispute the point respondent’s sec_7491 burden of production has been met with respect to the imposition of the sec_6651 addition_to_tax and because petitioners have failed to demonstrate that their failure_to_file timely their return was due to reasonable_cause respondent’s imposition of a sec_6651 addition_to_tax is sustained 6the due_date with extensions for filing their return was date pursuant to the automatic_extension petitioners filed vii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for the year in issue respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 the petition answer and pretrial memoranda all reference sec_6662 and show that the imposition of the penalty has not been conceded by either party either expressly or implicitly that being so we note that as part of his burden of production respondent was obligated to show that the provisions of sec_6751 have been satisfied see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 because there is no evidence in the record that shows respondent’s compliance with sec_6751 petitioners are not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule sec_6751 provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate
